Citation Nr: 0708986	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease, to include as secondary to service 
connected knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in February 2004.

The Board notes that the issue of entitlement to service 
connection for residuals of a tailbone injury was initially 
included in the veteran's May 2003 notice of disagreement and 
was addressed in the December 2003 statement of the case.  
However, the veteran's February 2004 substantive appeal 
expressed his contentions in terms of the issue of service 
connection for his back disability, to include as secondary 
to his knee disabilities; the substantive appeal did not 
appear to present contentions advancing the issue of 
residuals of a tailbone injury.  Thus, the claim for service 
connection for degenerative disc disease, to include as 
secondary to service-connected knee disabilities, is the 
issue that is before the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Board notes that the RO originally adjudicated the 
veteran's claim of service connection for lumbar spine 
degenerative disc disease as a claim based exclusively on a 
direct theory of service incurrence.  Thus, the veteran's 
October 2002 VA examination report does not appear to 
contemplate or address any possible secondary basis for 
service connection related to the veteran's knees.  The 
veteran has since made a clear contention, including in his 
substantive appeal submission received in February 2004, that 
his service-connected knee disabilities have played a causal 
role in his back disability.  The Board notes that the 
October 2002 VA examination report found that the veteran 
currently suffers from lower back symptoms due to a post-
service incident involving the veteran's attempt to lift a 
heavy desk; the veteran has made assertions, including in the 
February 2004 correspondence, to the effect that his service-
connected knee disabilities have affected his ability to 
properly lift without injuring his back.  Thus, the Board 
finds that additional development is necessary before 
adjudication by the Board.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The evidentiary record in this 
case may not currently contain adequate evidence for the 
Board to consider this claim in conformity with the revised 
regulation.  In any event, the October 2002 VA examination 
was not directed at this secondary theory of entitlement and 
the report does not address the question with sufficient 
clarity and discussion.  Thus, the Board finds that a new VA 
examination and opinion are required to adequately clarify 
any relationship between the veteran's service connected knee 
disabilities and his claimed degenerative disc disease.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  As 
this matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed degenerative disc 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

    a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran suffers from degenerative disc 
disease that was caused during the 
veteran's active duty service?
    
    b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran suffers from degenerative disc 
disease that was caused by the veteran's 
service-connected knee disabilities?
    
    c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
degenerative disc disease has been 
aggravated by the veteran's service-
connected knee disabilities?  If so, the 
examiner should report the baseline level 
of severity of the degenerative disc 
disease prior to the onset of aggravation, 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level of 
severity.  If some of the increase in 
severity of the degenerative disc disease 
is due to the natural progress of the 
disease, the examiner should indicate the 
degree of such increase in severity due to 
the natural progression of the disease.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

3.  The RO should then review the veteran's 
claim of service connection for 
degenerative disc disease, to include as 
secondary to service-connected knee 
disabilities.  The RO should take into 
consideration any newly submitted evidence, 
including the report of the VA examination 
requested above.  The RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing legal 
authority, including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his representative 
with an appropriate supplemental statement 
of the case. The case should be returned to 
the Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



